Appellate Case: 21-6067     Document: 010110648736      Date Filed: 02/23/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                        February 23, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                         No. 21-6067
                                                     (D.C. No. 5:04-CR-00032-F-1)
  DESIRAY ALLEN,                                             (W.D. Okla.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, BALDOCK, and EID, Circuit Judges.
                   _________________________________

       Desiray Allen appeals the district court’s order denying his request to appeal

 out of time an underlying judgment in which the district court revoked Allen’s

 supervised release and sentenced him to ten months in prison plus 12 months of

 supervised release. Defense counsel filed an Anders brief and moved to withdraw as

 counsel. See Anders v. California, 386 U.S. 738, 744 (1967) (stating that if after

 “conscientious examination” of record, counsel finds appeal “wholly frivolous,” then



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. But it may be cited for its persuasive value. See Fed. R. App. P. 32.1(a);
 10th Cir. R. 32.1(A).
Appellate Case: 21-6067    Document: 010110648736        Date Filed: 02/23/2022    Page: 2



 counsel may move to withdraw and contemporaneously file “brief referring to

 anything in the record that might arguably support the appeal”). Despite obtaining an

 extension of time to respond to the Anders brief, Allen did not file a pro se response.

 See id. (noting that Anders brief should be sent to defendant “and time allowed him

 to raise any points that he chooses”). The government declined to file a brief. We

 have reviewed the Anders brief and conducted a full examination of the record to

 determine whether Allen’s appeal is wholly frivolous. See United States v. Calderon,

 428 F.3d 928, 930 (10th Cir. 2005). Because we find that it is, we dismiss the appeal

 and grant defense counsel’s motion to withdraw. See Anders, 386 U.S. at 744.

       As an initial matter, we note that although Allen recently informed us that he

 has been released from prison, his appeal is not moot. Because Allen has not yet

 finished serving his 12-month term of supervised release, there remains a possibility

 that—were he to succeed in both this appeal and a subsequent out-of-time appeal

 from the revocation of his supervised release and the resulting sentence—Allen could

 receive a reduced term of supervised release. See United States v. Salazar, 987 F.3d

 1248, 1251–53 (10th Cir. 2021) (holding sentencing appeal not moot despite release

 from prison because defendant had “not yet served his term of supervised release[,]

 [a]nd a favorable appellate decision could potentially reduce that term of supervised

 release”).

       We now turn to Allen’s request to file an out-of-time notice of appeal. At a

 March 29, 2021 hearing, the district court found that Allen had violated the terms of

 his supervised release, revoked the supervised release, sentenced Allen to ten months

                                            2
Appellate Case: 21-6067    Document: 010110648736        Date Filed: 02/23/2022    Page: 3



 in prison plus 12 additional months of supervised release, and informed Allen of his

 appeal rights. See 18 U.S.C. § 3583(e)(3), (h) (providing that after finding defendant

 violated terms of supervised release, district court may revoke it “and require the

 defendant to serve in prison all or part of the term of supervised release authorized by

 statute for the offense that resulted in such term of supervised release” and may also

 “include a requirement that the defendant be placed on a term of supervised release

 after imprisonment”). The district court entered judgment the next day, March 30.

 The day after that, Allen’s counsel sent Allen a letter advising him that the deadline

 to appeal—14 days from the entry of judgment—was April 13. See Fed. R. App. P.

 4(b)(1)(A)(i) (providing that criminal defendant must file notice of appeal within 14

 days of entry of judgment).

       Several days after that deadline, on April 19, Allen contacted his counsel and

 said he wanted to appeal. Allen’s counsel then moved to extend the time to file a

 notice of appeal, which the district court may do if it finds “excusable neglect or

 good cause.” Fed. R. App. P. 4(b)(4). The district court denied the motion because it

 found neither excusable neglect nor good cause for Allen’s delay in filing a notice of

 appeal.

       Reviewing that decision, we see no nonfrivolous argument that the district

 court abused its discretion. See Bishop v. Corsentino, 371 F.3d 1203, 1206 (10th Cir.

 2004) (noting abuse-of-discretion review of order refusing to extend time for filing

 notice of appeal). As the district court correctly recognized, excusable neglect turns

 on “all relevant circumstances,” including “[1] the danger of prejudice to the

                                            3
Appellate Case: 21-6067    Document: 010110648736         Date Filed: 02/23/2022    Page: 4



 [nonmoving party], [2] the length of the delay and its potential impact on judicial

 proceedings, [3] the reason for the delay, including whether it was within the

 reasonable control of the movant, and [4] whether the movant acted in good faith.”

 United States v. Torres, 372 F.3d 1159, 1162 (10th Cir. 2004) (alterations in original)

 (quoting Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship., 507 U.S. 380, 395

 (1993)). “[P]erhaps the most important single factor” is the reason for the delay. Id.

 at 1163 (quoting City of Chanute v. Williams Nat. Gas Co., 31 F.3d 1041, 1046 (10th

 Cir. 1994)).

       The district court concluded that three of the factors weighed in Allen’s favor:

 there was little danger of prejudice to the government, the length of the delay was

 short and would not impact judicial proceedings, and there was no evidence Allen

 acted in bad faith. But critically, it found that Allen provided no reason for the delay.

 On this point, the district court noted that even assuming Allen never received

 counsel’s March 31 letter, the district court itself had informed Allen of his appellate

 rights and the 14-day deadline. And the only other reason Allen offered for the delay

 was his counsel’s unawareness of Allen’s phone privileges. But unawareness of

 phone privileges does not demonstrate that Allen lacked phone privileges or that

 Allen was entirely unable to communicate with his counsel until after the appeal

 deadline had passed. And because the reason for the delay is the most important

 factor in the analysis, the district court weighed this factor more heavily than the

 others and concluded that Allen failed to show excusable neglect. See Torres, 372

 F.3d at 1162–64 (finding no excusable neglect where three lesser factors weighed in

                                             4
Appellate Case: 21-6067    Document: 010110648736       Date Filed: 02/23/2022      Page: 5



 defendant’s favor but reason for delay did not). We see no basis in the record or the

 governing law to challenge any part of the district court’s assessment of excusable

 neglect.

       The district court also found no good cause to justify extending the time to

 appeal, correctly noting that unlike excusable neglect, good cause traditionally

 requires circumstances outside the defendant’s control. See id. at 1161 n.1; Bishop,

 371 F.3d at 1207. And the district court found that Allen failed to demonstrate any

 circumstances outside his control that prohibited him from filing a timely notice of

 appeal. We likewise see no such circumstances in the record and therefore see no

 nonfrivolous argument for disturbing the district court’s good-cause analysis.

       Because our examination of the record reveals no nonfrivolous basis for

 appeal, we dismiss the appeal and grant defense counsel’s motion to withdraw. See

 Calderon, 428 F.3d at 930.


                                            Entered for the Court


                                            Nancy L. Moritz
                                            Circuit Judge




                                            5